Citation Nr: 0836860	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  07-17 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disorder.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 2001 to 
February 2004.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Togus, Maine.  
The claims folder was subsequently transferred to the RO in 
Newark, New Jersey.

The veteran testified before the undersigned Veterans Law 
Judge in June 2008.  A transcript of the hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the present case, the veteran is claiming entitlement to 
service connection for a bilateral hip disorder and a low 
back disorder.  With respect to these claims, the Board finds 
that additional development is necessary to satisfy VA's 
obligations under the Veterans Claims Assistance Act of 2000 
(VCAA).  Specifically, it is found that the veteran should be 
afforded an additional VA examination for the reasons 
discussed below. 

First, the Board recognizes that the veteran underwent a VA 
examination in December 2006.  Both his spine and hips were 
examined at that time. Unfortunately, the claims file was not 
reviewed in conjunction with the December 2006 examination.  
In light of the foregoing, the Board finds that another 
examination is needed. 

More significantly, although it appears that a subsequent May 
2007 VA medical opinion may have considered the veteran's 
claims file, the claims file at that time contained diagnoses 
limited to back and hip pain.  This is in contrast to a June 
2008 private treatment record which contains a diagnosis of 
early degenerative disc disease of the lumbar spine L5-S1 and 
early degenerative osteoarthritis of the sacroiliac joints.  

This private treatment record was submitted by the veteran at 
his June 2008 BVA hearing, with waiver of RO review.  In this 
case, a new examination is necessary to determine if these 
recently-diagnosed degenerative changes are casually related 
to service.

As such, the veteran should be scheduled for another VA 
examination to include an opinion regarding whether it is at 
least as likely as not that his bilateral hip disorder and 
low back disorder are related to service.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA outpatient treatment records 
from the East Orange, New Jersey, VA 
Medical Center for the period from July 
2006 to the present.

2.  Schedule the veteran for an appropriate 
examination to evaluate the relationship 
between his bilateral hip disorder and 
active duty service.  The examiner is asked 
to provide an opinion as to whether it is 
at least as likely than not (i.e., 
probability of 50 percent) that the 
veteran's bilateral hip disorder, currently 
diagnosed as early degenerative 
osteoarthritis of the sacroiliac joints, is 
causally related to service. Any opinion 
offered should be accompanied by a clear 
rationale consistent with the evidence of 
record.

The claims file must be reviewed in 
conjunction with the examination, and the 
examiner must indicate that such review 
occurred.  

3.  Schedule the veteran for an appropriate 
examination to evaluate the relationship 
between his low back disorder and active 
duty service.  The examiner is asked to 
provide an opinion as to whether it is at 
least as likely than not (i.e., probability 
of 50 percent) that the veteran's low back 
disorder, currently-diagnosed as early 
degenerative disc disease of the lumbar 
spine L5-S1, is causally related to 
service. Any opinion offered should be 
accompanied by a clear rationale consistent 
with the evidence of record.

The claims file must be reviewed in 
conjunction with the examination, and the 
examiner must indicate that such review 
occurred.

4.  Upon completion of the above, 
readjudicate the issues on appeal.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

